Citation Nr: 0827214	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  96-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 4, 1995 
for the grant of service connection for bilateral pes planus 
with hallux valgus.

2.  Entitlement to an effective date prior to January 4, 1995 
for the grant of a 10percent rating for bilateral pes planus 
with hallux valgus.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In a statement submitted in February 2006, the veteran raised 
a claim for non-service-connected pension.  That claim is 
referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this claim in November 2003.  
The November 2003 remand directed that the RO schedule a 
personal hearing. 

A hearing was scheduled for July 2007.  The veteran contacted 
the RO in July 2007 and indicated that he would not be able 
to attend the hearing.  The veteran was subsequently 
scheduled to appear at a hearing in June 2008.  A report of 
contact dated in June 2008 shows that the veteran informed 
the RO that he would unable to attend the scheduled hearing 
due to upcoming emergency surgery.  The report of contact 
also noted that the veteran's hearing would be rescheduled.  
However, it does not appear that a new hearing was ever 
scheduled.  As there is no indication that the veteran's 
request for an RO hearing was withdrawn, the Board finds that 
the hearing should be rescheduled so that the veteran may 
have an opportunity to present testimony relating to his 
claims. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to schedule him 
for a travel board hearing.  Afterwards, 
the hearing transcript should be 
associated with the claims folder.

2.  Thereafter, the RO should readjudicate 
the claims on appeal based on all the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




